DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1-4,6,8,11-15,18,21 in the submission filed 12/16/2021 are acknowledged and accepted.
New Claims 24-25 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of the originally filed claims.
In view of the amendments to the Claims, objection to Claims are withdrawn.
Pending Claims are 1-25. 
Response to Arguments
Applicant's arguments (Remarks, filed 12/16/2021) have been considered, but, respectfully, are not found persuasive.
Re: Claims 1,18,21:
a)	Yeoh fails to teach or suggest calibrating white points of exit pupils in a wearable heads-up display having multiple exit pupils per eye on a per-exit-pupil basis. Instead, Yeoh describes how "chromatic balancing may attempt to balance the white point independently at each pixel (or over a group of pixels) of the display" and how "calibration for the display might be dependent on eye- position or eye-direction".
	Yeoh teaches image calibration for the display system at manufacturing process and also during use of the display system during real-time sending improved images to the user. (p153, lines 1-20). Image calibration includes chromaticity balancing. A full 
	Yeoh also teaches dynamic chromatic calibration of a display (fig 26, display 2500, p221, lines 1-5, eye is positioned over 2602A or 2602B and more, cont p221, lines 1-20). As the user’s eye moves relative to the display, chromatic distortions can change (p222, lines 1-5). The calibration position represents the eye position over the display (p226, lines 1-11). The calibration values are stored in a look up table and depending on the eye position, appropriate correction is done to the display (p226, lines 1-20). The display then projects the corrected image with uniform chromatic balance to the particular eye position or exit pupil.

	In view of the above arguments, rejection of base claims in view of the current prior art are upheld.
b)	The cited references fail to disclose the features of dependent claims at least by virtue of their dependence on clam 1. 
Dependent claims are not patentable in view of their dependence on base claims.

Claims 1-25 are rejected as follows:
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 13,16,18-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, of record).

Regarding Claim 1, Yeoh teaches (fig 4,22, 25A,26, 27, Here Figs 26,27 embodiment of dynamic calibration is being utilized. Fig 26 embodiment refers to fig 4 (display 2500 of fig 25A refers to display system 400 of fig 4),and fig 22 (checkerboard pattern),fig 25A (display 2500 of fig 25A), Fig 27 shows a method 2700, of dynamically calibrating a display) a method of calibrating (dynamic calibration, p219, lines 1-3) a wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) having multiple exit pupils (different eye positions, p218, lines 219, lines 1-5), the method comprising: 
	calibrating (displays can be calibrated chromatically, p218, lines 1-2, p287, lines 1-7) a chromatic response (measures errors in calibration pattern, p224, lines 1-6, chromatic corrections generated, p224, lines 21-24, this indicates response to different colors)  of at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15), the calibrating comprising: 
	for each pixel (pixels of display 2202, fig 22, p196, lines 1-6) of a plurality of pixels of display 2202, fig 22, p196, lines 1-6) of a display user interface (UI) (display image, which is a calibration pattern 2204, fig 22, p196, lines 1-5) the plurality of pixels (pixels of display 2202, fig 22, p196, lines 1-6) having a white color (checkerboard pattern, p224, lines 1-4, calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken fig 22): 

	projecting (outputting image information to user, p54, lines 1-2, fig 4) the visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) by the wearable heads-up display (wearable display 400, p219, lines 1-5, display 2500, fig 25A,fig 26, head mounted display, p297, lines 1-2); 
	determining (metrology system can sweep an eye proxy camera relative to display simulating the range of positions of user eye, p224, lines 1-13) a measured  chromatic response (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, 21-24)   of the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) from at least a portion of the visible light (incoming incident light of different wavelengths 2503i1,2503i2, 2503i3, p212, lines 1-4)  received at the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15); and 

	and calibrating a chromatic response   (measures errors in calibration pattern, p224, lines 1-6, chromatic corrections generated, p224, lines 21-24, this indicates response to different colors) of at least one additional exit pupil (another one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15, eye position of viewer relative to the display, cont p227 on pg 23, lines 1-19,  p237, lines 1-7)  to a second target response (chromatic corrections generated, p224, lines 21-24. Calibrations stored in the LUT table in the memory, p224, lines 1-20,  appropriate chromatic calibration is applied based on the determined relative eye position, p237, lines 1-7, and for each eye position a different calibration is applied), wherein the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15, eye position of viewer relative to the display, cont p227 on pg 23, lines 1-19,  p237, lines 1-7) and the at least one additional exit pupil (another one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) are located so as to both be viewable by a single eye (the eye positions correspond to the same eye) of a user wearing the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2).
	However embodiment of fig 26,27 of Yeoh does not teach

	and calibrating a white point of at least one additional exit pupil to a second target white point
	Embodiment of figs 26,27 of Yeoh and embodiment of fig 15 of Yeoh are related as calibration of displays.
	Embodiment of fig of 15 Yeoh (fig 15 utilizes the display of figs 2,4 of Yeoh) teaches  a method of calibrating (method of calibrating a display, p193, lines 1-2) a wearable heads-up display (wearable display 400, p191, lines 15-17 which is wearable) wherein
	calibrating (chromatic balancing such that white point of display is uniform across FOV, p177, lines 1-17, p181, lines 1-5, p287, lines 1-7) a white point (white balance p120, lines 6-13, p177, lines 6-11, white point, p287, lines 1-7),  of at least one exit pupil (eye position of viewer) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22) comprising:
determining a measured (measured color balance, p179, lines 1-8, color balance indicates white point)  white point (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, p287, lines 1-7)  of the at least one exit pupil (eye position 
	determining a set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) by which to scale a power (scaling the intensity, p184, lines 1-5)  of each of the plurality of light sources (scaling the intensity of color layers indicates, scaling the intensity of the plurality of light sources impinging incident light of different wavelengths RGB , p187, lines 1-3) based on minimizing a difference between the measured (measured color balance, p179, lines 1-8, color balance indicates white point)  white point (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, p287, lines 1-7)  of the at least one exit pupil (eye position of viewer relative to the display, cont p227 on pg 23, lines 1-19) and the target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, p189, lines 1-25) (techniques for tuning intensities of color layers such that white point is uniform across the FOV, p181, lines 1-4);
	and calibrating a white point (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, p287, lines 1-7)   of at least one additional exit pupil (another eye position of viewer relative to the display, cont p227 on pg 23, lines 1-19,  p237, lines 1-7)  to a second target white point (white point of display is uniform across the FOV or field of view of the display, p181, lines 1-8  and hence exit pupils within the FOV will have a same target white point).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of figs 26,27 
	
Regarding Claim 2,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, wherein the calibrating further comprises generating the display UI (display image which is a chromatically balanced image, p191, lines 1-15, wearer is able to view imagery, p240, lines 8-11).

Regarding Claim 3,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, wherein the calibrating further comprises storing the set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) for the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) in a memory (gamma exponents and coupling functions are stored in a memory, p191, lines 1-11, p297, lines 1-4, p240, lines 6-8).

Regarding Claim 4,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, further comprising repeating the calibrating for each of the remaining exit pupils (different positions from 2602a such as 2602b, p 221 cont, lines 4-15) and storing the set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16, calibration is different for each of the positions 2602a,2602b, cont p221, lines 4-15 and hence the factors are different) for each of the exit pupils (different positions 2602, 2602a , 2602b, p 221 cont, lines 4-15)  in a memory (gamma exponents and coupling functions are stored in a memory, p191, lines 1-11, p297, lines 1-4, p240, lines 6-8).

Regarding Claim 5,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, 
	wherein generating visible light that (incoming incident light of different wavelengths 2503i1,2503i2, 2503i3, p212, lines 1-4)   is representative of the white color (calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken, a white calibration image can also be taken, p120, lines 5-7, fig 22) of the pixel (pixel, pixel-dependent, p188, lines 1-6, pixel showing white color in display 2202, p188, lines 1-6) by a plurality of light sources (light sources generating different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3) of the wearable heads-up display wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprises: 
	generating a red light (red wavelength of the different wavelengths 2503i1, 2503i2, 2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3) that is representative of 
	generating a green light (green wavelength of the different wavelengths 2503i1, 2503i2, 2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3) that is representative of a green portion of the white color (calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken, a white calibration image can also be taken, p120, lines 5-7, fig 22)  of the pixel (pixel, pixel-dependent, p188, lines 1-6, pixel showing white color in display 2202, p188, lines 1-6)  by a second one of the plurality of light sources (light sources generating different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3); and 
	generating a blue light (blue wavelength of the different wavelengths 2503i1, 2503i2, 2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3) that is representative of a blue portion of the white color (calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken, a white calibration image can also be taken, p120, lines 5-7, fig 22)  of the pixel (pixel, pixel-dependent, p188, lines 1-6, pixel showing white color in display 2202, p188, lines 1-6)  by a third one of the plurality of light sources (light sources generating different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3).

Regarding Claim 6,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 5, 
	wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point)  comprises capturing an image (light field metrology system sweeps an eye proxy camera, p224, lines 1-11, the camera captures the image at a range of positions) represented by the at least a portion of the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4) received at the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15).

Regarding Claim 7,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 6, 
	wherein projecting the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprises separately projecting (a portion of light is deflected towards the eye, p81, lines 1-11, fig 6, each color is deflected separately) each of the red light, the green light, and the blue light (each layer of waveguide generates red, green and blue light which is deflected towards the eye, p83, lines 5-7) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2).

Regarding Claim 8,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 7, 
	wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point)  further comprises measuring relative intensities (intensities of R,G,B of can be tuned, p177, lines 1-13, p179, lines 1-5, fig 14A, and hence intensities can be measured, plot of RGB distribution) of the red light, the green light, and the blue light (RGB light) projected to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15).

Regarding Claim 13,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, 
	wherein determining a set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) comprises determining a distance (white point is value RGB=1 in color space and variation in white point is finding the distance between the measured and desired white points, transform input pixel values, p191, lines 1-10) in a color space (color space provided by CIE, p189, lines 12-22) between the measured (measured color balance, p179, lines 1-8, color balance indicates white point)  white point (white point, p287, lines 1-7, white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8) and the target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, p189, lines 1-25).

Regarding Claim 16,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, wherein projecting the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprises projecting the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) along a projection path of the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprising an optical scanner (scanned biaxially, p78, lines 1-6, fig 6) and a holographic combiner (stacked waveguide assembly 405, p54, lines 1-5, light extracting elements 460,462,464,466,468 are volume holograms, p62, lines 8-12, fig 4, and hence they are together considered a holographic combiner, fig 6 waveguide 604 is similar to the ones in fig 4, p74, lines 7-9).

Regarding Claim 18,  Yeoh teaches (fig 2, 4,20, 22, 24A, 26, Here Fig 26 embodiment of dynamic calibration is being utilized. Fig 26 embodiment refers fig 4 (display 2500 of fig 25A refers to display system 400 of fig 4),and fig 22 (checkerboard pattern),fig 25A (display 2500 of fig 25A)) a wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) calibration system (calibration, p168, lines 1-15, dynamic calibration system 2600, p191, lines 14-16), comprising: 
wherein at least two of the exit pupils (two of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15, eye position of viewer relative to the display, cont p227 on pg 23, lines 1-19,  p237, lines 1-7) are located so as to both be viewable by a single eye of a user wearing the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2), the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2)   comprising a scanning laser projector (laser sources 620, p76, lines 1-3, 2d-scan, p78, lines 1-5) to project light to the exit pupils (different eye positions, p218, lines 219, lines 1-5); 
a light detector (eye proxy camera p224, lines 1-10) selectively  positioned and oriented to detect visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4) projected to at least two of the exit pupils (two of the different eye positions, p218, lines 219, lines 1-5), the light detector (eye proxy camera p224, lines 1-10)  to measure a select characteristic of the visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4), the select characteristic including at least one of intensity (chromatic color errors are corrected, p220, lines 1-3, chromatic colors errors are associated with intensity and intensities of R,G,B of can be tuned, p177, lines 1-13, p179, lines 1-5, and hence intensities can be measured) and spectral power distribution; 
a calibration processor (dynamic calibration processor 2610, p191, lines 13-16) communicatively coupled to the wearable heads-up display (wearable display 400, the light detector (eye proxy camera, p224, lines 1-10); and 
a non-transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4) communicatively coupled to the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), wherein the non- transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4) stores data and/or processor- executable instructions (appropriate calibration look up table LUT stored in data module 224,228, fig 2, p227, lines 1-15) that, when executed by the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), calibrates a chromatic response (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, p224, lines 21-24, this indicates response to different colors) of the at least two of the exit pupils (two of the different eye positions, p218, lines 219, lines 1-5) to a target response (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, p224, lines 21-24. Calibrations stored in the LUT table in the memory, p224, lines 1-20,  are the target response).
	However Embodiment of fig 26 of Yeoh does not teach
wherein the non- transitory processor-readable storage medium stores data and/or processor- executable instructions that, when executed by the calibration processor, calibrates a white point of the at least two of the exit pupils to a target white point.
	Embodiment of fig 26 of Yeoh and embodiment of fig 15 of Yeoh are related as calibration of displays.

wherein the non- transitory processor-readable storage medium (data module 224, p50, lines 1-4, p191, lines 1-15) stores data and/or processor- executable instructions (store gamma transfer and coupling functions, p191, lines 1-15) that, when executed by the calibration processor (processing modules of 224, p191, lines 1-15), calibrates a white point (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, p287, lines 1-7) of the at least two of the exit pupils (one of the different eye positions) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, p189, lines 1-25).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 26 of Yeoh to include the teachings of embodiment of fig 15 of Yeoh such that wherein the non- transitory processor-readable storage medium stores data and/or processor- executable instructions that, when executed by the calibration processor, calibrates a white point of the at least two of the exit pupils to a target white point for the purpose of creating an improved display with better chromatic balancing (p177, lines 11-18).

Regarding Claim 19, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the wearable heads-up display calibration system of claim 18, wherein the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprises a processor (data module 224 has a hardware 

Regarding Claim 20, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the wearable heads-up display calibration system of claim 18, wherein the light detector (eye proxy camera, p224, lines 1-10) includes at least one of a spectral detector, a camera (camera), and an image sensor.

Regarding Claim 21, Yeoh teaches (fig 4,22, 25A,26, Here Fig 26 embodiment of dynamic calibration is being utilized. Fig 26 embodiment refers to fig 4 (display 2500 of fig 25A refers to display system 400 of fig 4),and fig 22 (checkerboard pattern),fig 25A (display 2500 of fig 25A)) a system for calibrating (calibration, p168, lines 1-15, dynamic calibration system 2600, p191, lines 14-16) a wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) having multiple exit pupils (different eye positions, p218, lines 219, lines 1-5), the system comprising: 
	a light detector (eye proxy camera, p224, lines 1-10) positioned and oriented to detect visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4) projected to at least two exit pupils (two of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2), wherein the at least two exit pupils (two of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15, eye position of viewer relative to the display, cont p227 on pg 23, lines 1-19,  p237, lines 1-7) are located so as to both be viewable by a single eye of a user wearing the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2), the light detector (eye proxy camera, p224, lines 1-10)  to measure a select characteristic of the visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4), the select characteristic including at least one of intensity (chromatic color errors are corrected, p220, lines 1-3, chromatic colors errors are associated with intensity and intensities of R,G,B of can be tuned, p177, lines 1-13, p179, lines 1-5, fig 14A, and hence intensities can be measured, plot of RGB distribution) and spectral power distribution; 
	a calibration processor (dynamic calibration processor 2610, p191, lines 13-16) communicatively coupled (p239, lines 1-13) to the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) and light detector (eye proxy camera, p224, lines 1-10); and 
	a non-transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4) communicatively coupled to the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), wherein the non- transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4) stores data and/or processor- executable instructions (appropriate calibration look up table LUT stored in data module 224,228, fig 2, p227, lines 1-15) that, when executed by the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), cause the system to: 
selectively project (outputting image information to user, p54, lines 1-2, fig 4), by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2), the visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4) to the at least two exit pupils (two of the different eye positions, p218, lines 219, lines 1-5); 
measure, by the light detector (eye proxy camera, p224, lines 1-10), a characteristic (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, p224, lines 21-24)    of at least a portion of the visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4)  received at the at least two exit pupils (two of the different eye positions, p218, lines 219, lines 1-5).
	However embodiment of fig 26,27 of Yeoh does not teach
two exit pupils from the measure characteristic; and determine a set of factors by which to scale a power of each of the plurality of light sources based on minimizing a difference between the measured white points of the at least two exit pupils and the at least one target white point.
	Embodiment of figs26,27 of Yeoh and embodiment of fig 15 of Yeoh are related as calibration of displays.
	Embodiment of fig of 15 Yeoh (fig 15 utilizes the display of figs 2,4 of Yeoh teaches  a system for calibrating (method of calibrating a display, p193, lines 1-2) a wearable heads-up display (wearable display 400, p191, lines 15-17 which is wearable) wherein
	determine a measured (measured color balance, p179, lines 1-8, color balance indicates white point) white points (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, p287, lines 1-7) of the at least two exit pupils (two of the different user eye positions) from the measured characteristic (chromatic response of display is determined, p178, lines 1-6, p179, lines 1-3); and 
	determine a set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) by which to scale (scaling the intensity, p184, lines 1-5) each of the plurality of light sources (scaling the intensity of color layers indicates, scaling the intensity of the plurality of light sources RGB) of the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) based on minimizing a difference between the measured (measured color balance, p179, lines 1-8, color balance indicates white point)  white points (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, t least one  target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, p189, lines 1-25) (techniques for tuning intensities of color layers such that white point is uniform across the FOV, p181, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of figs 26,27 of Yeoh to include the teachings of embodiment of fig 15 of Yeoh such that determine a measured white point of the at least two exit pupils from the measure characteristic; and determine a set of factors by which to scale a power of each of the plurality of light sources based on minimizing a difference between the measured white points of the at least two exit pupils and the at least one target white point for the purpose of creating an improved display with better chromatic balancing (p177, lines 11-18).

Regarding Claim 22, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the system of claim 21, wherein the non-transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4)  stores data and/or processor-executable instructions (appropriate calibration look up table LUT stored in data module 224,228, fig 2, p227, lines 1-15) that, when executed by the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), further cause the system to generate the display UI (display image which is a chromatically balanced image, p191, lines 1-15, wearer is able to view imagery, p240, lines 8-11).

Regarding Claim 23, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the system of claim 21, wherein the non-transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4)  stores data and/or processor-executable instructions (appropriate calibration look up table LUT stored in data module 224,228, fig 2, p227, lines 1-15) that, when executed by the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), further cause the system to store the set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) in a memory (gamma exponents and coupling functions are stored in a memory, p191, lines 1-11, p297, lines 1-4, p240, lines 6-8) associated with the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2).

Regarding Claim 24, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, 
	wherein determining (metrology system can sweep an eye proxy camera relative to display simulating the range of positions of user eye, p224, lines 1-13)  a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point)  white point (white point, p287, lines 1-7, white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8) includes obtaining a color sample (camera 2208 is sensitive to multiple colors, p209, lines 9-16) from a central location of the exit pupil (one of different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15, eye position of viewer relative to the display, cont p227 on pg 23, lines 1-19,  p237, lines 1-7) .  

Regarding Claim 25, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the wearable heads-up display calibration system of claim 20, 
	wherein the spectral detector (camera 2208 is sensitive to multiple colors, p209, lines 9-16) and wearable heads-up display (wearable display 400, p191, lines 15-17 which is wearable)  are positioned relative to each other such that a sensitive area of the spectral detector (camera 2208 is sensitive to multiple colors, p209, lines 9-16) is in the middle of the exit pupil (one of different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15, eye position of viewer relative to the display, cont p227 on pg 23, lines 1-19,  p237, lines 1-7) (as camera is shifted across the display, p197, lines 12-16, it is centered at various eye positions or exit pupils).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, of record) in view of Bailey et al (US 2016/0327796 A1, of record).

Regarding Claim 9, Yeoh teaches the method of claim 5.
	However Yeoh does not teach wherein projecting the visible light to the at least one exit pupil by the wearable heads-up display comprises aggregating the red light, the green light, and the blue light into a single combined beam and projecting the single combined beam to the at least one exit pupil by the wearable heads-up display.
	Yeoh and Bailey are related as wearable heads-up displays.
Bailey teaches (fig 1,2) 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yeoh to include the teachings of Bailey such that wherein projecting the visible light to the at least one exit pupil by the wearable heads-up display comprises aggregating the red light, the green light, and the blue light into a single combined beam and projecting the single combined beam to the at least one exit pupil by the wearable heads-up display for the purpose of utilizing a setup commonly used for illumination of multiple  exit pupils (p45, lines 1-5, p34, lines 1-3).


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, of record) in view of Bailey et al (US 2016/0327796 A1, of record) and further in view of Brown et al (US 2005/0030305 A1, of record).

Regarding Claim 10, Yeoh-Bailey teach the method of claim 9,

	However Yeoh-Bailey do not teach
measuring a spectral power distribution of the at least a portion of the visible light.
	Yeoh-Bailey and Brown are related as measuring properties of projected light froma display.
	Brown teaches 
measuring a spectral power distribution (spectral power distribution, p91, lines 1-7) of the at least a portion of the visible light (light from EELED light sources).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yeoh-Bailey to include the teachings of Brown such that measuring a spectral power distribution of the at least a portion of the visible light for the purpose of correcting the shift in white balance (p91, lines 1-6).
	
Regarding Claim 11, Yeoh-Bailey-Brown teach the method of claim 10, wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point, Yeoh)  comprises determining chromaticity coordinates (x and y chromaticity color coordinates, p115, lines 5-10, Brown) of the measured white point (spectral power distribution, p91, lines 1-7, Yeoh, white point of the light sources is computed, fig 17, p115, lines 14-20, Brown) in a select color space (x and y chromaticity color coordinates, p115, lines 5-10, color coordinates are in CIE color space) from the measured spectral power distribution (spectral power distribution, p91, lines 1-7, Brown, color coordinates are calculated utilizing measurements of  spectral intensity, p115, lines 5-10).

Regarding Claim 12,  Yeoh-Bailey-Brown teach the method of claim 11, wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point, Yeoh)  further comprises translating the chromaticity coordinates to r, g, and b values (mapping from RGB to R’G’B’, p109, lines 1-10, fig 14, Brown), wherein r is spectral radiance of the red light, g is spectral radiance of the green light, and b is spectral radiance of the blue light (RGB values in CIE color space are the corresponding spectral radiance values).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, of record) and further in view of Chen et al (US 2017/0303365  A1, of record).

Regarding Claim 14, Yeoh teaches the method of claim 1,
	However Yeoh does not teach
the calibrating includes calibrating the white point to a standard white point representing daylight.
	Yeoh and Chen are related as measuring properties of projected light froma display.
	Chen teaches (fig 5)
the calibrating includes calibrating the white point (white point of a display 140, p62, lines 1-5) to a standard white point (standard illuminant D65 defined by CIE, p62, lines 1-5) representing daylight (current Specification states that D65 represents daylight).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yeoh to include the teachings of Chen such that the calibrating includes  calibrating a white point of at least one exit pupil to a target white point includes calibrating the white point of at least one exit pupil to a standard white point representing daylight for the purpose of utilizing common standards used in the display and color light source industry.

Regarding Claim 15,  Yeoh-Chen teaches the method of claim 14, wherein the calibrating includes calibrating the white point (white point, p287, lines 1-7, white balance p120, lines 6-13, p177, lines 6-11, Yeoh , white point of a display 140, p62, lines 1-5, Chen) of at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15, Yeoh) to CIE Standard Illuminant D65 (standard illuminant D65 defined by CIE, p62, lines 1-5, Chen).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, of record) and further in view of Alexander et al (US 2016/0377866A1, of record).

Regarding Claim 17,  Yeoh teaches the method of claim 1, wherein projecting the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2).
	However Yeoh does not teach
 comprises projecting the visible light along a projection path of the wearable heads-up display comprising an optical scanner, an optical splitter having a plurality of facets on a light coupling surface thereof, each facet to receive visible light from the optical scanner for a select subset of a scan range of the optical scanner, and a holographic combiner.
	Yeoh and Alexander are related as WHUD and projecting light.
	Alexander teaches (fig 2A) 
projecting the visible light (light from RGB laser module 221, p55,, lines 6-12) along a projection path (projecting, p56, lines 1-3) of the wearable heads-up display (WHUD 200, p55, lines 1-4) comprising an optical scanner (MEMS scan mirror 222, p55, lines 6-6-12), an optical splitter (optical splitter 250, p55, lines 1-5) having a plurality of facets (facets in fig 2A of optical splitter 250) on a light coupling surface thereof, each facet (each facet in fig 2A of optical splitter 250) to receive visible light (light from RGB laser 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yeoh to include the teachings of Alexander such that projecting the visible light along a projection path of the wearable heads-up display comprising an optical scanner, an optical splitter having a plurality of facets on a light coupling surface thereof, each facet to receive visible light from the optical scanner for a select subset of a scan range of the optical scanner, and a holographic combiner for the purpose of utilizing a common setup for eye box expansion by exit pupil replication using scanning laser based systems (cont p47 on page 6, lines 13-15).

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






J.V.D.
Jyotsna V DabbiExaminer, Art Unit 2872        							2/17/2022       

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872